DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki, US-20170230642.
In regards to claim 1, Suzuki discloses a three-dimensional display device (Par. 0002 stereoscopic display), comprising: a display panel (Fig. 1, 4 display unit) configured to display a plurality of images (Fig. 4; Par. 0041 displaying a left and right eye image); a barrier panel (Fig. 1, 6 barrier unit) at a position overlapping the display panel (Fig. 1, 4 display unit) to change a relative attenuation amount of image light emitted from the display panel (Par. 0031 barrier unit having transmission and non-transmission areas, which attenuate image light); and a controller (Fig. 1, 7 control unit) configured to control the display panel (Fig. 1, 4 display unit) and the barrier panel (Fig. 1, 6 barrier unit), wherein the controller (Fig. 1, 7 control unit) defines a plurality of first image areas and a plurality of second image areas in the display panel (Fig. 8A and 8B, 4 display unit with left eye and right eye images P1 and P2, respectively; Par. 0046 left and right eye images P1 and P2, respectively), causes the plurality of first image areas to be at first intervals in a first direction, causes the display panel (Fig. 1, 4 display unit) to display, in the plurality of first image areas, a first image viewable by a first eye of a user (Fig. 4, left and right eye images P1 and P2 , respectively, are formed at intervals in the X direction), causes the display panel (Fig. 1, 4 display unit) to display, in the plurality of second image areas, a second image viewable by a second eye of the user (Fig. 4, left and right eye images P1 and P2 , respectively, are formed at intervals in the X direction), defines a plurality of first transmissive areas (Fig. 13, 61 transmissive region) and a plurality of second transmissive areas (Fig. 13, 62 non-transmissive region) in the barrier panel (Fig. 1, 6 barrier unit), the plurality of first transmissive areas (Fig. 13, 61 transmissive region) being transmissive to the image light at a first transmissivity (Fig. 13, 61 transmissive region), the plurality of second transmissive areas (Fig. 13, 62 non-transmissive region) being transmissive to the image light at a second transmissivity (Fig. 13, 62 non-transmissive region), causes the plurality of first transmissive areas (Fig. 13, 61 transmissive region) to be at second intervals in the first direction (Fig. 13, 61 transmissive region intervals), and performs an irregular process at third intervals in the first direction (Fig. 14; Par. 0058-0059 setting the barrier pitch to be shorter when the user moves closer to the display).
In regards to claim 11, Suzuki discloses three-dimensional display system (Par. 0002 stereoscopic display), comprising: a position detector configured to detect a position of an eye of a user; and a three-dimensional display device (Par. 0002 stereoscopic display), wherein the three-dimensional display device includes a display panel (Fig. 1, 4 display unit) configured to display a plurality of images (Fig. 4; Par. 0041 displaying a left and right eye image), a barrier panel (Fig. 1, 6 barrier unit) at a position overlapping the display panel (Fig. 1, 4 display unit) to change a relative attenuation amount of image light emitted from the display panel (Par. 0031 barrier unit having transmission and non-transmission areas, which attenuate image light), and a controller (Fig. 1, 7 control unit) configured to control the display panel (Fig. 1, 4 display unit) and the barrier panel (Fig. 1, 6 barrier unit), and the controller (Fig. 1, 7 control unit) defines a plurality of first image areas and a plurality of second image areas in the display panel (Fig. 8A and 8B, 4 display unit with left eye and right eye images P1 and P2, respectively; Par. 0046 left and right eye images P1 and P2, respectively), causes the plurality of first image areas to be at first intervals in a first direction, causes the display panel (Fig. 1, 4 display unit) to display, in the plurality of first image areas, a first image viewable by a first eye of a user (Fig. 4, left and right eye images P1 and P2 , respectively, are formed at intervals in the X direction), causes the display panel (Fig. 1, 4 display unit) to display, in the plurality of second image areas, a second image viewable by a second eye of the user (Fig. 4, left and right eye images P1 and P2 , respectively, are formed at intervals in the X direction), defines a plurality of first transmissive areas (Fig. 13, 61 transmissive region) and a plurality of second transmissive areas (Fig. 13, 62 non-transmissive region) in the barrier panel (Fig. 1, 6 barrier unit), the plurality of first transmissive areas (Fig. 13, 61 transmissive region) being transmissive to the image light at a first transmissivity (Fig. 13, 61 transmissive region), the plurality of second transmissive areas (Fig. 13, 62 non-transmissive region) being transmissive to the image light at a second transmissivity (Fig. 13, 62 non-transmissive region), causes the plurality of first transmissive areas (Fig. 13, 61 transmissive region) to be at second intervals in the first direction (Fig. 13, 61 transmissive region intervals), and performs an irregular process at third intervals in the first direction (Fig. 14; Par. 0058-0059 setting the barrier pitch to be shorter when the user moves closer to the display).
In regards to claim 2, Suzuki discloses the controller (Fig. 1, 7 control unit) determines the third intervals based on a total deviation of the first intervals and the second intervals in the first direction (Par. 0056-0058 cumulative deviation Xa is used to set the modified barrier pitch).
In regards to claim 3, Suzuki discloses the controller (Fig. 1, 7 control unit) determines the third intervals based on a length of each of a plurality of subpixels included in the display panel (Fig. 1, 4 display unit) in the first direction and the total deviation (Par. 0064 third intervals are based on pixel pitch, i.e. length).
In regards to claim 4, Suzuki discloses the controller (Fig. 1, 7 control unit) causes the plurality of first image areas and the plurality of second image areas to be alternate in the display panel (Fig. 1, 4 display unit), and causes the plurality of first transmissive areas (Fig. 13, 61 transmissive region) and the plurality of second transmissive areas (Fig. 13, 62 non-transmissive region) to be alternate in the barrier panel (Fig. 13 alternating transmission and non-transmission areas in the barrier and left and right images, i.e. first and second image areas, in the display).
In regards to claim 5, Suzuki discloses the barrier panel (Fig. 1, 6 barrier unit) includes a plurality of shutter cells (Fig. 13, 60 unit regions) each included in the plurality of first transmissive areas (Fig. 13, 61 transmissive region) or the plurality of second transmissive areas (Fig. 13, 62 non-transmissive region), and the controller (Fig. 1, 7 control unit) performs, on the barrier panel (Fig. 1, 6 barrier unit), the irregular process including changing the number of shutter cells (Fig. 13, 60 unit regions) included in a shutter cell group (Fig. 14; Par. 0058-0059 changing the number of unit regions of the transmissive and non-transmissive regions), and the shutter cell group defines a set of a first transmissive area and a second transmissive area of the plurality of first transmissive areas and the plurality of the second transmissive areas (Fig. 13, 65 barrier pitch includes unit regions 60 defining transmissive and non-transmissive regions).
In regards to claim 6, Suzuki discloses the barrier panel (Fig. 1, 6 barrier unit) in front of the display panel (Fig. 1, 4 display unit) as viewed from the user, the controller (Fig. 1, 7 control unit) reduces, from the shutter cell group, at least one shutter cell included in the first transmissive area of the plurality of first transmissive areas (Fig. 13, 61 transmissive region; Par. 0062 transmission region is decreased by unit regions).
In regards to claim 7, Suzuki discloses the barrier panel (Fig. 1, 6 barrier unit) behind the display panel (Fig. 1, 4 display unit) as viewed from the user, the controller (Fig. 1, 7 control unit) adds, to the shutter cell group, at least one shutter cell to be included in the second transmissive area of the plurality of second transmissive areas (Fig. 13, 61 transmissive region; Par. 0062 transmission region is decreased by unit regions; moving further from the display would increase the units in the transmission regions).
In regards to claim 12, Suzuki discloses the controller (Fig. 1, 7 control unit) determines the third intervals based on a total deviation of the first intervals and the second intervals in the first direction (Par. 0056-0058 cumulative deviation Xa is used to set the modified barrier pitch).
In regards to claim 13, Suzuki discloses the controller (Fig. 1, 7 control unit) determines the third intervals based on a length of each of a plurality of subpixels included in the display panel (Fig. 1, 4 display unit) in the first direction and the total deviation (Par. 0064 third intervals are based on pixel pitch, i.e. length).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, US-20170230642, in view of Mather, US-20170155893.
In regards to claim 8, Suzuki discloses the display panel (Fig. 1, 4 display unit) includes subpixels configured to display an image (Par. 0037 pixel includes red, green, and blue subpixels; Fig. 8A and 8B, left and right eye images P1 and P2, respectively, are viewed by the user), and the controller (Fig. 1, 7 control unit) performs, on the display panel (Fig. 1, 4 display unit).
Suzuki does not disclose expressly the irregular process including changing the number of subpixels included in a subpixel group, and the subpixel group defines a set of subpixels to display the first image and subpixels to display the second image.
Mather discloses an autostereoscopic display (Par. 0001) comprising sub-pixels to display an image (Par. 0064 “L is a pixel or sub-pixel with Left view data and R is a pixel or sub-pixel with Right view data”) and changing the number of subpixels included in a subpixel group, and the subpixel group defines a set of subpixels to display the first image and subpixels to display the second image (Par. 0064-0066 “assigning pixels as: LLRRLLLRR rather than LLRRLLRR would lead to an effective value of n(repeat) of 9/4, whereas assigning pixels as: LLRRLRR rather than LLRRLLRR would lead to an effective value of n(repeat) of 7/4”.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the sub-pixels of Suzuki can change the sub-pixels in the manner of Mather. The motivation for doing so would have been “for calculating the correct display pixel pattern that allows a non-integer pixel interlace value to be mapped to an integer number of pixels to obtain good viewing properties when using a fixed barrier pitch display” (Mather Par. 0015).
Therefore, it would have been obvious to combine Mather with Suzuki to obtain the invention of claim 8.
In regards to claim 9, Suzuki and Mather, as combined above, disclose the barrier panel (Suzuki Fig. 1, 6 barrier unit) in front of the display panel (Suzuki Fig. 1, 4 display unit) as viewed from the user, the controller (Suzuki Fig. 1, 7 control unit) adds, to the subpixel group, at least one subpixel to display the first image, the second image, or a black image (Mather Par. 0064-0066 “assigning pixels as: LLRRLLLRR rather than LLRRLLRR would lead to an effective value of n(repeat) of 9/4, whereas assigning pixels as: LLRRLRR rather than LLRRLLRR would lead to an effective value of n(repeat) of 7/4.”).
In regards to claim 9, Suzuki and Mather, as combined above, disclose the barrier panel (Suzuki Fig. 1, 6 barrier unit) behind the display panel (Suzuki Fig. 1, 4 display unit) as viewed from the user, the controller (Suzuki Fig. 1, 7 control unit) reduces, from the subpixel group, at least one subpixel to display the first image or the second image (Mather Par. 0064-0066 “assigning pixels as: LLRRLLLRR rather than LLRRLLRR would lead to an effective value of n(repeat) of 9/4, whereas assigning pixels as: LLRRLRR rather than LLRRLLRR would lead to an effective value of n(repeat) of 7/4.”).
Claim(s) 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, US-20170230642, in view of Kasano, US-20160327791
In regards to claim 14, Suzuki discloses a head-up display, comprising: a three-dimensional display device (Par. 0002 stereoscopic display), wherein the three-dimensional display device includes a display panel (Fig. 1, 4 display unit) configured to display a plurality of images (Fig. 4; Par. 0041 displaying a left and right eye image), a barrier panel (Fig. 1, 6 barrier unit) at a position overlapping the display panel (Fig. 1, 4 display unit) to change a relative attenuation amount of image light emitted from the display panel (Par. 0031 barrier unit having transmission and non-transmission areas, which attenuate image light), and a controller (Fig. 1, 7 control unit) configured to control the display panel (Fig. 1, 4 display unit) and the barrier panel (Fig. 1, 6 barrier unit), the controller (Fig. 1, 7 control unit) defines a plurality of first image areas and a plurality of second image areas in the display panel (Fig. 8A and 8B, 4 display unit with left eye and right eye images P1 and P2, respectively; Par. 0046 left and right eye images P1 and P2, respectively), causes the plurality of first image areas to be at first intervals in a first direction, causes the display panel (Fig. 1, 4 display unit) to display, in the plurality of first image areas, a first image viewable by a first eye of a user (Fig. 4, left and right eye images P1 and P2 , respectively, are formed at intervals in the X direction), causes the display panel (Fig. 1, 4 display unit) to display, in the plurality of second image areas, a second image viewable by a second eye of the user (Fig. 4, left and right eye images P1 and P2 , respectively, are formed at intervals in the X direction), defines a plurality of first transmissive areas (Fig. 13, 61 transmissive region) and a plurality of second transmissive areas (Fig. 13, 62 non-transmissive region) in the barrier panel (Fig. 1, 6 barrier unit), the plurality of first transmissive areas (Fig. 13, 61 transmissive region) being transmissive to the image light at a first transmissivity (Fig. 13, 61 transmissive region), the plurality of second transmissive areas (Fig. 13, 62 non-transmissive region) being transmissive to the image light at a second transmissivity (Fig. 13, 62 non-transmissive region), causes the plurality of first transmissive areas (Fig. 13, 61 transmissive region) to be at second intervals in the first direction (Fig. 13, 61 transmissive region intervals), and performs an irregular process at third intervals in the first direction (Fig. 14; Par. 0058-0059 setting the barrier pitch to be shorter when the user moves closer to the display), and the three-dimensional display device projects the image to allow the user to view the first image and the second image (Fig. 8A and 8B, left and right eye images P1 and P2, respectively, are viewed by the user).
Suzuki does not disclose expressly a projection receiver including a projection screen; project the image light onto the projection screen and view the first image and the second image through the projection screen.
Kasano discloses a stereoscopic HUD for a vehicle (Par. 0006) comprising a projection receiver including a projection screen (Fig. 1, 400 combiner, i.e. projection screen); project the image light onto the projection screen and view the first image and the second image through the projection screen (Par. 0024 combiner receives images for left and right eye of the user).
Before the effective filing date of the claimed invention, it would have been obvious that the display and barrier of Suzuki can be implemented in a HUD of a vehicle as Kasano discloses the motivation for doing so would have been to “increase a stereoscopic image viewable distance in a forward-and-backward direction” (Suzuki Par. 0025) in a vehicle HUD such as Kasano describes.
Therefore, it would have been obvious to combine Kasano with Suzuki to obtain the invention of claim 14.
In regards to claim 17, Suzuki disclose a head-up display including a three-dimensional display device (Par. 0002 stereoscopic display), wherein the three-dimensional display device includes a display panel (Fig. 1, 4 display unit) configured to display a plurality of images, a barrier panel (Fig. 1, 6 barrier unit) at a position overlapping the display panel (Fig. 1, 4 display unit) to change a relative attenuation amount of image light emitted from the display panel (Par. 0031 barrier unit having transmission and non-transmission areas, which attenuate image light), and a controller (Fig. 1, 7 control unit) configured to control the display panel (Fig. 1, 4 display unit) and the barrier panel (Fig. 1, 6 barrier unit), the controller (Fig. 1, 7 control unit) defines a plurality of first image areas and a plurality of second image areas in the display panel (Fig. 8A and 8B, 4 display unit with left eye and right eye images P1 and P2, respectively; Par. 0046 left and right eye images P1 and P2, respectively), causes the plurality of first image areas to be at first intervals in a first direction, causes the display panel (Fig. 1, 4 display unit) to display, in the plurality of first image areas, a first image viewable by a first eye of a user (Fig. 4, left and right eye images P1 and P2 , respectively, are formed at intervals in the X direction), causes the display panel (Fig. 1, 4 display unit) to display, in the plurality of second image areas, a second image viewable by a second eye of the user (Fig. 4, left and right eye images P1 and P2 , respectively, are formed at intervals in the X direction), defines a plurality of first transmissive areas (Fig. 13, 61 transmissive region) and a plurality of second transmissive areas (Fig. 13, 62 non-transmissive region) in the barrier panel (Fig. 1, 6 barrier unit), the plurality of first transmissive areas (Fig. 13, 61 transmissive region) being transmissive to the image light at a first transmissivity (Fig. 13, 61 transmissive region), the plurality of second transmissive areas (Fig. 13, 62 non-transmissive region) being transmissive to the image light at a second transmissivity (Fig. 13, 62 non-transmissive region), causes the plurality of first transmissive areas (Fig. 13, 61 transmissive region) to be at second intervals in the first direction (Fig. 13, 61 transmissive region intervals), and performs an irregular process at third intervals in the first direction (Fig. 14; Par. 0058-0059 setting the barrier pitch to be shorter when the user moves closer to the display), and the three-dimensional display device projects the image light to allow the user to view the first image and the second image (Fig. 8A and 8B, left and right eye images P1 and P2, respectively, are viewed by the user).
Suzuki does not disclose expressly a movable object; and a projection receiver including a projection screen; project the image light onto the projection screen and view the first image and the second image through the projection screen.
Kasano discloses a stereoscopic HUD for a vehicle (Par. 0006) comprising a projection receiver including a projection screen (Fig. 1, 400 combiner, i.e. projection screen); project the image light onto the projection screen and view the first image and the second image through the projection screen (Par. 0024 combiner receives images for left and right eye of the user).
Before the effective filing date of the claimed invention, it would have been obvious that the display and barrier of Suzuki can be implemented in a HUD of a vehicle as Kasano discloses the motivation for doing so would have been to “increase a stereoscopic image viewable distance in a forward-and-backward direction” (Suzuki Par. 0025) in a vehicle HUD such as Kasano describes.
Therefore, it would have been obvious to combine Kasano with Suzuki to obtain the invention of claim 17.
In regards to claim 15, Suzuki and Kasano, as combined above, disclose the controller (Suzuki Fig. 1, 7 control unit) determines the third intervals based on a total deviation of the first intervals and the second intervals in the first direction (Suzuki Par. 0056-0058 cumulative deviation Xa is used to set the modified barrier pitch).
In regards to claim 16, Suzuki and Kasano, as combined above, disclose the controller (Suzuki Fig. 1, 7 control unit) determines the third intervals based on a length of each of a plurality of subpixels included in the display panel (Suzuki Fig. 1, 4 display unit) in the first direction and the total deviation (Suzuki Par. 0064 third intervals are based on pixel pitch, i.e. length).
In regards to claim 18, Suzuki and Kasano, as combined above, disclose the controller (Suzuki Fig. 1, 7 control unit) determines the third intervals based on a total deviation of the first intervals and the second intervals in the first direction (Suzuki Par. 0056-0058 cumulative deviation Xa is used to set the modified barrier pitch).
In regards to claim 19, Suzuki and Kasano, as combined above, disclose the controller (Suzuki Fig. 1, 7 control unit) determines the third intervals based on a length of each of a plurality of subpixels included in the display panel (Suzuki Fig. 1, 4 display unit) in the first direction and the total deviation (Suzuki Par. 0064 third intervals are based on pixel pitch, i.e. length).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622